Case: 14-14149   Date Filed: 10/29/2015   Page: 1 of 50


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-14149
                     ________________________

                D.C. Docket No. 1:12-cv-01899-WCO



MELISSA A. ALVES,
COREY M. ARRANZ,
SANDRINE M. BOSSHARDT,
KENSA K. GUNTER, and
ALAYCIA D. REID,

                                                    Plaintiffs - Appellants,


versus

BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA,
JILL LEE-BARBER, in her individual capacity, and
DOUGLAS F. COVEY, in his individual capacity,

                                                    Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (October 29, 2015)
               Case: 14-14149       Date Filed: 10/29/2015       Page: 2 of 50


Before WILSON and MARTIN, Circuit Judges, and HODGES, ∗ District Judge.

WILSON, Circuit Judge:

       On this appeal, we consider whether a written grievance by five university

employees alleging mismanagement by their supervisor which preceded their

termination is entitled to First Amendment protection. Appellants Melissa A.

Alves, Corey M. Arranz, Sandrine M. Bosshardt, Kensa K. Gunter, and Alaycia D.

Reid (collectively, Appellants) are clinical psychologists and former full-time staff

employees at the Georgia State University (the University) Counseling and Testing

Center (the Center). In 2012, they were terminated through a purported reduction-

in-force by Dr. Jill Lee-Barber, the Director of the Center, and Dr. Douglass F.

Covey, the Vice President of Student Affairs. According to Appellants, the

reduction in force was mere pretext. They were terminated, they say, in retaliation

for submitting a Memorandum to University officials complaining about what they

perceived to be poor leadership and mismanagement by Dr. Lee-Barber.

Appellants say their Memorandum amounts to citizen speech on a matter of public

concern, which would be protected by the First Amendment, and that their

retaliatory termination thus violated the Constitution. The district court found,

however, that the Appellants’ Memorandum constituted employee speech on an

issue related to their professional duties, which would not be subject to First

       ∗
          Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.
                                               2
              Case: 14-14149     Date Filed: 10/29/2015   Page: 3 of 50


Amendment protection, and granted summary judgment to Appellees on that

ground. We affirm the judgment.

                                          I.

      In August 2009, the University hired Dr. Lee-Barber as its Director of

Psychological and Health Services. Dr. Lee-Barber was tasked with administrative

and supervisory responsibility over three departments: the student health clinic,

student health promotion, and the Center.

                                  A. The Center

      The Center provided clinical services to the student body, including

psychological counseling, testing, and assessment, and operated a training program

for doctoral students, which included pre-doctoral internships, a practicum training

program for doctoral students, and post-doctoral fellowships.

      The mental health services provided by staff at the Center included, among

other things, initial consultations, individual and couples counseling, group

counseling, nutrition consultations, mental health outreach, and faculty and staff

consultations. As of 2011, upward of fifty percent of the Center’s clinical services

were provided by trainees in the Center’s training program. Candidates for the

Center’s training program were recruited through national “feeder programs”

managed by the Center’s staff.




                                          3
               Case: 14-14149   Date Filed: 10/29/2015   Page: 4 of 50


      The Center was also tasked with conducting mandatory psychological

assessments of students who were identified by the Office of the Dean of Students

as individuals who had the potential to cause harm to themselves or to others. The

assessments were performed through the University’s Mandated Safety

Assessment Program, which was administered by certain staff at the Center. A

student deemed a “safety concern” by the Office of the Dean of Students was

referred by the Office of the Dean of Students to the Center for evaluation through

the Program. Students identified as “safety concerns” might be excluded from on-

campus housing or continued enrollment at the University. The Director of the

Center was tasked with coordinating assessment efforts with the Office of the Dean

of Students.

                                   B. The Staff

      Dr. Lee-Barber assumed her role as Director of the Center in 2009. In that

capacity, Dr. Lee-Barber oversaw the Center’s programs, managed the Center’s

operations, and served as the liaison between the Center and the Office of the Dean

of Students with regard to the Mandated Safety Assessment Program. Dr. Lee-

Barber reported to Dr. Rebecca Stout, Associate Vice President for Student Affairs

and Dean of Students, who, in turn, reported to Dr. Douglass Covey, Vice

President of Student Affairs.




                                         4
                Case: 14-14149    Date Filed: 10/29/2015   Page: 5 of 50


         When Dr. Lee-Barber assumed her role as Director, Appellants were

employed as full-time staff and clinical psychologists at the Center. Appellants’

responsibilities at the Center were expansive and varied, and, given the nature of

Appellants’ retaliation claim, a brief summary of each of Appellants’ roles is in

order.

         Dr. Arranz was the Crisis Response Coordinator for and a clinical

psychologist at the Center. He helped develop the University’s Mandated Safety

Assessment Program and formulate the procedures used in assessing a student’s

risk of violence through the Program. Among other things, Dr. Arranz oversaw the

Center’s crisis services, provided training on crisis procedures to staff and trainees,

supervised interns, students, and trainees, and conducted mandated assessments.

         Dr. Reid was the Assistant Director of Training and a clinical psychologist at

the Center. Her duties included, among other things, providing clinical services,

assisting in the coordination of clinical services, supervising senior staff

psychologists and trainees, serving as the Associate Director on Duty when the

Director of the Center was unavailable, serving as a consultant to the Office of the

Dean of Students, assisting in the development of policies and procedures for the

Center, and conducting mandated assessments. Dr. Reid also served as an adjunct

professor at the University.




                                            5
              Case: 14-14149    Date Filed: 10/29/2015    Page: 6 of 50


      Dr. Bosshardt was the Coordinator of Mind-Body Programs and a clinical

psychologist at the Center. She was the Center’s liaison to the International

Student Services and the University Health Clinic. Dr. Bosshardt also performed

the general duties of a staff psychologist, which included individual and group

therapy, outreach services, individual supervision for trainees, and weekly crisis

walk-in hours. She also served as a member of the Center’s Clinical Task Force

and Executive Training Committee.

      Dr. Alves served as the Center’s Internship Training Director and was a

clinical psychologist at the Center. In addition to providing general clinical

services to the University community, Dr. Alves also provided “educational

instruction” to trainees, supervised interns, post-doctoral students, and practicum

students, and served on numerous committees, including the Center’s Executive

Committee (an “upper administrative level” committee).

      Dr. Gunter, the fifth and final Appellant, joined the Center as the Outreach

Coordinator before transitioning to Coordinator of Practicum Training. In the

latter role, Dr. Gunter served as the primary point of contact for practicum

students. She was also the Center’s liaison to the University’s Athletic

Department, the primary provider of sports psychology and counseling services,

and, as of 2010, Chair of the Center’s Diversity Committee and Co-Chair of the

Cultural Competency Conference Planning Committee.


                                          6
              Case: 14-14149    Date Filed: 10/29/2015    Page: 7 of 50


      The Center’s staff also included several professionals and trainees who are

not parties to this appeal, including clinical psychologist Dr. Rachel Kieran, the

Center’s sexual and gender diversity coordinator; Dr. Pegah Moghaddam, a senior

staff psychologist and the Center’s group therapy coordinator; and clinical

psychologist Dr. Yared Alemu, who served as the interim Assistant Director of

Clinical Services and on the Center’s mandatory assessment team with Drs. Reid

and Arranz.

                                  C. The Speech

      On or about October 18, 2011, Dr. Gunter met with the University’s Office

of Opportunity Development and Diversity Education Planning (ODDEP). The

ODDEP deals with issues of discrimination within the University community. In

the meeting, Dr. Gunter expressed concerns regarding Dr. Lee-Barber’s

management of the Center and an interest in filing a complaint against Dr. Lee-

Barber. An intake form completed by Dr. Gunter listed the bases for her complaint

as race and age unfairness, “potential hostile work environment,” and “retaliation

for stating that [Dr. Lee-Barber’s] behavior was hypocritical.” Other “not

discrimination based” issues included personnel issues, increasing office conflict,

and unfair treatment. Dr. Gunter ultimately did not file a complaint.

      On October 25, 2011, Appellants and two other full-time psychologists, Drs.

Moghaddam and Alemu, submitted a formal, written memorandum of concern to


                                          7
                Case: 14-14149        Date Filed: 10/29/2015       Page: 8 of 50


University officials regarding Dr. Lee-Barber’s management of the Center (the

Memorandum). 1 The Memorandum was addressed to Drs. Covey and Stout—Dr.

Lee-Barber’s immediate supervisors—and was copied to the Senior Vice President

for Academic Affairs and Provost, the University Attorney in the Office of Legal

Affairs, and Dr. Lee-Barber.

       In the Memorandum, Appellants alleged that Dr. Lee-Barber’s leadership

and management of the Center adversely impacted client care and jeopardized the

reputation of the Center. They complained that Dr. Lee-Barber had created an

unstable work environment that prevented staff from “effectively carry[ing] out all

aspects of their work” and from “optimally perform[ing] daily required tasks[,]

including the ability to collaboratively manage risk.” Appellants expressly stated

that the Memorandum was “not an employee grievance,” but rather “a

documentation of identifiable behaviors . . . that jeopardize[d] the programs”

offered by the Center. The Memorandum then set forth five areas of general

concern:

       1.      Deficiencies in Managing Center Operations: Appellants alleged that

Dr. Lee-Barber demonstrated “a fundamental misunderstanding” of the Center’s


       1
          The Memorandum was jointly drafted, signed, and submitted by seven signatories using
one voice. Drs. Moghaddam and Alemu, however, resigned from their positions at the Center
prior to the reduction in force that was the impetus for the instant action. Appellants are the five
remaining signatories and the only signatories asserting a claim for retaliation. Therefore, in the
interests of clarity and continuity, we will refer to statements and assertions made in the
Memorandum as being made by “Appellants” rather than “the signatories.”
                                                 8
               Case: 14-14149      Date Filed: 10/29/2015     Page: 9 of 50


client population and “deficiencies in her ideological approach to” the services

provided by the Center. They further contended that Dr. Lee-Barber lacked

“knowledge in the areas of complex psychopathology,” was ineffective “in dealing

with campus collaborators,” and had an “inability to advocate for the appropriate

use of psychologists’ skills in conducting [the mandated safety risk] assessments,”

which “significantly compromise[d] the [Center’s] ability to effectively manage

risk and crisis.” Appellants claimed that Dr. Lee-Barber’s “lack of assessment

skills” posed “problems in recognizing risk” and that her “lack of understanding

about the nuances of the mandated program . . . contributed to her misinforming

staff about when and how to use the mandated process.”

       2.     Failure to Maintain Positive Trainee Relationships: Appellants

alleged that the Center’s “quality relationships” with feeder programs and its

overall reputation were critical to its “ability to attract, recruit, and retain trainees.”

They claimed that Dr. Lee-Barber’s “management style” had created “rifts” in the

Center’s relationships with its feeder programs and that the Associate Director of

Training [Dr. Reid] had to “step in and manage the damage.” They also relayed

“concerns” voiced by trainees regarding Dr. Lee-Barber’s “communication style,”

“lack of authenticity,” and “apparent confusion” about “some policies and

procedure,” her “inappropriate comments” about the physical attractiveness of one

trainee, and other “negative nonverbal” behavior such as “eye-rolling.”


                                             9
             Case: 14-14149    Date Filed: 10/29/2015   Page: 10 of 50


      3.     Questionable Competence in Management of Center Resources:

Appellants alleged that “Dr. Lee-Barber’s management of personnel, which is the

primary clinical resource of the Center, [had] been a significant problem.” They

questioned “Dr. Lee-Barber’s emotional and professional stability” given her

“pervasive pattern” of “significant” emotional outbursts. Dr. Lee-Barber allegedly

failed to adhere “to the boundaries of the professional relationship” in one-on-one

meetings with staff members wherein she would “discuss her feelings” about other

employees. Appellants catalogued Dr. Lee-Barber’s difficulty in considering

feedback from others and staunch maintenance of a “singular vision” for the

Center. They also complained that Dr. Lee-Barber had a “preoccupation” with

staff members taking notes during staff meetings and that Dr. Lee-Barber’s

management style “undermine[d] open communication.”

      4.     Witness Tampering and Influence: Appellants alleged that Dr. Lee-

Barber sought to influence the testimony of at least three staff members who were

witnesses in a tenure revocation proceeding involving the former Associate

Clinical Director of the Center by “encouraging” the three staff members to only

provide information that “could support the University’s position.” She allegedly

told one staff member, “We need to support the President [of the University],” and

she “exhibited frustration” in discussing the proceedings with another. Appellants




                                         10
             Case: 14-14149     Date Filed: 10/29/2015    Page: 11 of 50


postulated that Dr. Lee-Barber was “misusing” her “authority and power in

encouraging a certain level of participation” in the revocation proceedings.

      5.     Differential Treatment of Staff of Color: Appellants also alleged that

Dr. Lee-Barber responded differently to “staff of color” than to “white-identified

staff.” They stated that Dr. Lee-Barber would complain when “staff of color” used

portable electronic devices to take notes in staff meetings, but she did not complain

when “white-identified staff” did the same. They further alleged that Dr. Lee-

Barber “routinely commented” on the tone of voice and body language of “staff of

color,” but she did not make the same comments to “white-identified staff.”

      Appellants asserted that, in addition to raising awareness about their

concerns, the Memorandum served “as a request for an investigation of

[Appellants’] concerns in order to remedy the . . . crisis in leadership and

management” at the Center. To this end, Appellants directed the Memorandum “to

those that would appear to have the most need to know and best opportunity to

investigate and correct the problems [they had] observed.”

                          D. The University’s Response

      Dr. Covey appointed two senior staff members, Carol Clark, Assistant Vice

President for Student Affairs, and William Walker, Director of Student Affairs, to

investigate Appellants’ concerns. Between November and December 2011, Clark

and Walker interviewed each of the Appellants. Clark and Walker also asked each


                                          11
                Case: 14-14149        Date Filed: 10/29/2015        Page: 12 of 50


Appellant to submit an individual statement detailing the specific complaints in the

Memorandum of which he or she had personal knowledge.2

        In January 2012, Dr. Covey met with Appellants to inform them that Clark

and Walker had found insufficient evidence to substantiate their concerns. Copies

of a final investigative report prepared by Clark and Walker were forwarded to

Appellants on February 3, 2012. The report stated that Appellants’ “negative

attitudes and dissatisfaction seem[ed] to be due to the desire of some of the staff to

run the Center in the collaborative clinical services model that was used by the

former director.” Clark and Walker also reported a “strong resistance” to change

and a “reluctance to follow directions” among the Center’s staff. In the end, Dr.

Covey determined that no action would be taken against Dr. Lee-Barber.

       Within a week after the final report was issued to Appellants, Dr. Lee-

Barber made the unilateral decision to cancel the Center’s practicum training

program and the Center’s participation in the national matching program for

interns. Dr. Lee-Barber asserted that the changes were due to an accreditation


       2
          On December 15, 2011, Drs. Alves, Arranz, Gunter, Moghaddam, and Reid submitted a
complaint to the ODDEP. They complained that Clark and Walker “were biased, made
inappropriate and/or insensitive comments, and [they] felt that due process was not offered to
[either side]” during the investigation. They also alleged Dr. Lee-Barber had “creat[ed] a hostile
work environment, unfairly enforce[ed] departmental policy, retaliated against some of the
[staff] for taking their concerns to the Division leadership . . . , discriminated against some of the
employees due to their race and/or sexual identity, bullied, mobbed, and participated in
favoritism.” Linda Nelson, Assistant Vice President for the ODDEP, investigated the
psychologists’ complaint. She found no evidence of racial discrimination and concluded that
Clark and Walker’s investigation was not conducted improperly.
                                                 12
             Case: 14-14149     Date Filed: 10/29/2015   Page: 13 of 50


standard that recommended that no more than forty percent of the Center’s

clientele be seen by trainees. The cancellations eliminated many of the job duties

of Drs. Reid, Gunter, and Alves.

      In the days between February 10 and March 2, Drs. Lee-Barber and Covey,

with assistance from other University officials, also made the decision to

implement a reduction in force that would eliminate the entire staff of full-time

psychologists—all but one of whom were signatories to the Memorandum.

University officials intended to outsource the clinical services provided at the

Center to contract psychologists to allegedly lower the costs associated with

running the Center. On March 2, 2012, Appellants (along with a full-time

psychologist who was not a signatory to the Memorandum) were terminated.

                        E. The District Court Proceedings

      On April 20, 2012, Appellants filed a complaint in state court against Dr.

Lee-Barber, Dr. Covey, and the Board of Regents of the University System of

Georgia (collectively, Appellees). The action was removed to federal court.

Appellants’ complaint asserted four counts, including a claim under 42 U.S.C. §

1983 for retaliation in violation of the First Amendment of the United States

Constitution and a claim for the same under the Georgia State Constitution. After

discovery, Appellees moved for summary judgment on all claims. The district




                                          13
                Case: 14-14149        Date Filed: 10/29/2015         Page: 14 of 50


court granted Appellees’ motion as to Appellants’ free speech claims and denied it

with leave to renew as to Appellants’ other claims.

       The district court held that Appellants’ speech was not protected speech

because Appellants spoke as employees on private matters rather than as citizens

on matters of public concern. The court rejected Appellants’ characterization of

the Memorandum as limited in scope to the Center’s management of risk and

crisis, reasoning that “[t]he fact that one issue raised in the [Memorandum]—

mandatory risk assessments—might reflect on public safety or public policy is not

sufficient to bring the entire [Memorandum] within the ambit of ‘public concern,’

particularly given the fact that the remainder of the Memorandum addressed

employment issues.” It found that Appellants’ complaints addressed the manner in

which Dr. Lee-Barber’s management style affected Appellants as employees, not

how her management of the Center impacted public health and safety. In the

absence of constitutional protection, the district court granted summary judgment

to Appellees on Appellants’ free speech claims.

       Appellants timely filed this instant appeal.3

                                                  II.


       3
         After the district court entered its order and prior to filing this appeal, Appellants filed a
consent order to amend their complaint to withdraw their remaining claims, terminating the case
below. Appellants filed their notice of appeal in this court following entry of judgment on
Appellants’ freedom of speech claims below. See 28 U.S.C. § 1291; see also Barfield v.
Brierton, 883 F.2d 923, 930 (11th Cir. 1989).
                                                  14
             Case: 14-14149     Date Filed: 10/29/2015   Page: 15 of 50


      We review an order granting summary judgment de novo, applying the same

legal standards that bound the district court. Hegel v. First Liberty Ins. Corp., 778
F.3d 1214, 1219 (11th Cir. 2015). As such, we will not affirm a grant of summary

judgment unless the movant has shown that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Id.

(internal quotation marks omitted). In our review, “[a]ll evidence must be viewed

in the light most favorable to the party opposing the motion for summary

judgment.” Ave. CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287, 1294 (11th

Cir. 2013) (internal quotations marks omitted). We do not weigh conflicting

evidence or make credibility determinations, and we draw “[a]ll reasonable

inferences arising from the undisputed facts . . . in favor of the nonmovant.” Id.

(internal quotation marks omitted).

                                         III.

      A government employer may not demote or discharge a public employee in

retaliation for speech protected by the First Amendment. Bryson v. City of

Waycross, 888 F.2d 1562, 1565 (11th Cir. 1989). While a citizen who enters

public service “must accept certain limitations on [her] freedom[s],” Garcetti v.

Ceballos, 547 U.S. 410, 418, 126 S. Ct. 1951, 1958 (2006), she does not

“relinquish the First Amendment rights [she] would otherwise enjoy as [a citizen]

to comment on matters of public interest,” Pickering v. Bd. of Educ., 391 U.S. 563,


                                         15
             Case: 14-14149     Date Filed: 10/29/2015   Page: 16 of 50


568, 88 S. Ct. 1731, 1734 (1968). Thus, the aim is to strike “a balance between the

interests of the [employee], as a citizen, in commenting upon matters of public

concern and the interest of the State, as an employer, in promoting the efficiency of

the public services it performs through its employees.” Id. at 568, 88 S. Ct. at

1734–35.

                                         A.

      The Supreme Court sets forth a two-step inquiry into whether the speech of a

public employee is constitutionally protected:

      The first requires determining whether the employee spoke as a
      citizen on a matter of public concern. If the answer is no, the
      employee has no First Amendment cause of action based on . . . her
      employer’s reaction to the speech. If the answer is yes, then the
      possibility of a First Amendment claim arises. The question becomes
      whether the relevant government entity had an adequate justification
      for treating the employee differently from any other member of the
      general public [based on the government’s interests as an employer].
Garcetti, 547 U.S. at 418, 126 S. Ct. at 1958 (citations omitted) (identifying, from

Pickering and its progeny, “two inquiries to guide interpretation of the

constitutional protections accorded to public employee speech”). Both steps are

questions of law for the court to resolve. See, e.g., Moss v. City of Pembroke

Pines, 782 F.3d 613, 618 (11th Cir. 2015); Battle v. Bd. of Regents, 468 F.3d 755,

760 (11th Cir. 2006) (per curiam). This appeal turns on the first step: “whether the




                                         16
               Case: 14-14149       Date Filed: 10/29/2015       Page: 17 of 50


employee[s] spoke as . . . citizen[s] on a matter of public concern.” 4 Garcetti, 547
U.S. at 418, 126 S. Ct. at 1958.

       This threshold inquiry is comprised of two requirements. For her speech to

be constitutionally protected, an employee must have spoken (1) as a citizen and

(2) on a matter of public concern. See, e.g., Boyce, 510 F.3d at 1342. Garcetti’s

“threshold layer” looks at both the “role the speaker occupied” and “the content of

the speech” to determine whether the government retaliation at issue warrants the

Pickering analysis. See Davis v. McKinney, 518 F.3d 304, 312 (5th Cir. 2008)

(internal quotation marks omitted); see also Garcetti, 547 U.S. at 417, 126 S. Ct. at

1957 (“[T]he First Amendment protects a public employee’s right, in certain

circumstances, to speak as a citizen addressing matters of public concern.”).

       Under Garcetti and its progeny, a court must consider the balance of public

and private interests articulated in Pickering only when the employee speaks “as a

       4
         Following Pickering, our analysis of a public employee’s claim that her employer’s
disciplinary action was in retaliation for constitutionally protected speech has had four parts,
requiring an employee to show that “(1) the speech involved a matter of public concern; (2) the
employee’s free speech interests outweighed the employer’s interest in effective and efficient
fulfillment of its responsibilities [i.e., the Pickering balance]; and (3) the speech played a
substantial part in the adverse employment action.” Cook v. Gwinnett Cty. Sch. Dist., 414 F.3d
1313, 1318 (11th Cir. 2005). If the employee satisfies her burden on these first three parts, (4)
the burden shifts to the employer to show that it would have made the same employment
decision even in the absence of the protected speech. Id. The first two parts are questions of law
to determine whether the employee’s speech is protected; the last two parts are questions of fact
that address the causal link between the speech and the adverse employment action. See id.; see
also Battle, 468 F.3d at 760. After Garcetti, we modified the first step in our four-part analysis
to account for Garcetti’s two-step inquiry. See, e.g., Boyce v. Andrew, 510 F.3d 1333, 1342
(11th Cir. 2007) (per curiam). Thus, the first part of this circuit’s Pickering analysis now asks
whether the employee spoke as a citizen and whether the speech involved a matter of public
concern. See id.; see also Vila v. Padrón, 484 F.3d 1334, 1339 (11th Cir. 2007).
                                               17
             Case: 14-14149     Date Filed: 10/29/2015    Page: 18 of 50


citizen.” See Boyce, 510 F.3d at 1342–43; Vila, 484 F.3d at 1339; see also

Garcetti, 547 U.S. at 423, 126 S. Ct. at 1961. If the employee spoke as a citizen

and on a matter of public concern, “the possibility of a First Amendment claim

arises,” and the inquiry becomes one of balance, see Garcetti, 547 U.S. at 418, 126

S. Ct. at 1958; on the other hand, if the employee spoke as an employee and on

matters of personal interest, the First Amendment is not implicated, and “the

constitutional inquiry ends with no consideration of the Pickering test,” see Boyce,
510 F.3d at 1343. The First Amendment will step in to safeguard a public

employee’s right, as a citizen, to participate in discussions involving public affairs,

but “it [will] not empower [her] to ‘constitutionalize the employee grievance.’”

Garcetti, 547 U.S. at 420, 126 S. Ct. at 1959 (quoting Connick v. Myers, 461 U.S.
138, 154, 103 S. Ct. 1684, 1694 (1983)).

                                          B.

      As to the “citizen” requirement, the Supreme Court has held that “when

public employees make statements pursuant to their official duties, the employees

are not speaking as citizens for First Amendment purposes, and the Constitution

does not insulate their communications from employer discipline.” Id. at 421, 126

S. Ct. at 1960. In Garcetti, the Court found that an internal memorandum written

by a deputy district attorney “pursuant to his duties” did not constitute speech as a

citizen and was thus unprotected. Id.


                                           18
             Case: 14-14149     Date Filed: 10/29/2015    Page: 19 of 50


      Because the attorney in Garcetti conceded that his written statements were

made “pursuant to his employment duties,” the Court “ha[d] no occasion to

articulate a comprehensive framework” for determining just what the Court meant

by the phrase “pursuant to his employment duties.” See id. at 424, 126 S. Ct. at

1961. Given the circumstances, the Court observed:

      The proper inquiry is a practical one. Formal job descriptions often
      bear little resemblance to the duties an employee actually is expected
      to perform, and the listing of a given task in an employee’s written job
      description is neither necessary nor sufficient to demonstrate that
      conducting the task is within the scope of the employee’s professional
      duties for First Amendment purposes.
Id. at 424–25, 126 S. Ct. at 1961–62.

      Under Garcetti, “[t]he central inquiry is whether the speech at issue ‘owes

its existence’ to the employee’s professional responsibilities.” Moss, 782 F.3d at

618 (quoting Garcetti, 547 U.S. at 421, 126 S. Ct. at 1960); see Abdur-Rahman v.

Walker, 567 F.3d 1278, 1283 (11th Cir. 2009); Boyce, 510 F.3d at 1342. Practical

factors that may be relevant to, but are not dispositive of, the inquiry include the

employee’s job description, whether the speech occurred at the workplace, and

whether the speech concerned the subject matter of the employee’s job. See Moss,
782 F.3d at 618. As Garcetti instructed, the “controlling factor” is whether the

employee’s statements or expressions were made “pursuant to [her] official

duties.” Garcetti, 547 U.S. at 421, 126 S. Ct. at 1959–60.



                                          19
             Case: 14-14149     Date Filed: 10/29/2015    Page: 20 of 50


      The Supreme Court recently revisited Garcetti in Lane v. Franks, 573 U.S.

__, 134 S. Ct. 2369 (2014). In Lane, the Court found that “[t]ruthful testimony

under oath by a public employee outside the scope of his ordinary job duties is

speech as a citizen for First Amendment purposes.” Lane, 134 S. Ct. at 2378. The

Court noted that the subpoenaed testimony at issue in Lane was “far removed from

the speech at issue in Garcetti.” Id. at 2379. The communication in Lane was

separate and apart from the employee’s obligations to his employer, see id., while

the memorandum in Garcetti was commissioned by the employer, Garcetti, 547
U.S. at 422, 126 S. Ct. at 1960. The fact that Lane “learned of the subject matter

of his testimony in the course of his employment” could not alone transform his

“sworn testimony speech as a citizen” into employee speech on par with Garcetti’s

employer-commissioned speech. See Lane, 134 S. Ct. at 2379 (“[T]he mere fact

that a citizen’s speech concerns information acquired by virtue of his public

employment does not transform that speech into employee . . . speech.”).

      The Court noted that, in finding that the employee’s memorandum was

“made pursuant to [his] official responsibilities” in Garcetti, the Court “said

nothing about speech that simply relates to public employment or concerns

information learned in the course of public employment.” Lane, 134 S. Ct. at 2379

(internal quotation marks omitted). Indeed, in Garcetti, the Court “made explicit

that its holding did not turn on the fact that the memo at issue concerned the


                                          20
             Case: 14-14149     Date Filed: 10/29/2015    Page: 21 of 50


subject matter of the prosecutor’s employment, because the First Amendment

protects some expressions related to the speaker’s job.” Id. (internal quotation

marks omitted). Thus, in Lane, the Court reiterated that “[t]he critical question

under Garcetti is whether the speech at issue is itself ordinarily within the scope of

an employee’s duties, not whether it merely concerns those duties.” Id. (emphasis

added); see Garcetti, 547 U.S. at 421–22, 126 S. Ct. at 1960 (defining speech made

pursuant to an employee’s job duties as “speech that owes its existence to a public

employee’s professional responsibilities” and speech the “employer itself has

commissioned or created”).

      After Lane, the exception to First Amendment protection in Garcetti for

“speech that owes its existence to a public employee’s professional

responsibilities,” Garcetti, 547 U.S. at 421–22, 126 S. Ct. at 1960, must be read

narrowly to encompass speech that an employee made in accordance with or in

furtherance of the ordinary responsibilities of her employment, not merely speech

that concerns the ordinary responsibilities of her employment.

                                          C.

      The second requirement—that the speech address a matter of public

concern—concerns the context of the speech and asks whether the employee spoke

on a matter of public concern or on matters of only personal interest. See, e.g.,

Boyce, 510 F.3d at 1342–43. To fall within the realm of “public concern,” an


                                          21
             Case: 14-14149     Date Filed: 10/29/2015    Page: 22 of 50


employee’s speech must relate to “any matter of political, social, or other concern

to the community.” Connick, 461 U.S. at 146, 103 S. Ct. at 1690; see Snyder v.

Phelps, 562 U.S. 443, 453, 131 S. Ct. 1207, 1216 (2011) (including within the

ambit of “public concern” speech that “is a subject of legitimate news interest . . .

[or] a subject of general interest and of value and concern to the public” (internal

quotation marks omitted)). The inquiry turns on “the content, form, and context of

a given statement, as revealed by the whole record.” Connick, 461 U.S. at 147–48,

103 S. Ct. at 1690.

      In determining whether the purpose of the employee’s speech was to raise

issues of public concern or to further her own private interest, we have recognized

that “an employee’s speech will rarely be entirely private or entirely public.” E.g.,

Akins v. Fulton Cty., 420 F.3d 1293, 1304 (11th Cir. 2005) (internal quotation

marks omitted). Therefore, in reviewing the whole record, “[w]e ask whether the

main thrust of the speech in question is essentially public in nature or private.”

Vila, 484 F.3d at 1340 (internal quotation marks omitted); see Morgan v. Ford, 6
F.3d 750, 755 (11th Cir. 1993) (per curiam) (“Rather than categorize each phrase

the employee uttered, we consider whether the speech at issue was made primarily

in the employee’s role as citizen, or primarily in the role of employee.” (internal

quotation marks omitted)). If the “main thrust” of a public employee’s speech is




                                          22
             Case: 14-14149     Date Filed: 10/29/2015   Page: 23 of 50


on a matter of public concern, the speech is protected. See Morgan, 6 F.3d at 754–

55.

      A court may also consider the employee’s attempt to make her concerns

public along with the employee’s motivation in speaking. See id. at 754; Vila, 484
F.3d at 1339. However, “a court cannot determine that an utterance is not a matter

of public concern solely because the employee does not air the concerns to the

public.” See Morgan, 6 F.3d at 754 n.5; see also Kurtz v. Vickrey, 855 F.2d 723,

727 (11th Cir. 1988) (“[F]ocusing solely on [an employee’s efforts to communicate

her concerns to the public], or on the employee’s motivation, does not fully reflect

the Supreme Court’s directive that the content, form, and context of the speech

must all be considered.”). Thus, whether the speech at issue was communicated to

the public or privately to an individual is relevant—but not dispositive.

                                        ***

      Given Appellants’ heavy reliance on Lane, we think a quick word on that

case’s impact on our precedent is in order. Lane focuses on the “citizen” aspect of

the Garcetti analysis. In Lane, the Court held that the First Amendment “protects a

public employee who provide[s] truthful sworn testimony, compelled by

subpoena,” where testifying in court proceedings is outside the scope of the

employee’s “ordinary job responsibilities.” Lane, 134 S. Ct. at 2374–75. In so

holding, the Court relied specifically on the nature of compelled testimony. Id. at


                                         23
             Case: 14-14149      Date Filed: 10/29/2015    Page: 24 of 50


2379–80. It found that any obligations an employee may have, as an employee, to

her government employer are “distinct and independent from the obligation, as a

citizen, to speak the truth” when offering sworn testimony in judicial proceedings.

Id. at 2378–79 (noting “the obligation borne by all witnesses testifying under

oath”). This “independent obligation” rendered the employee’s sworn testimony

“speech as a citizen and set[] it apart from speech made purely in the capacity of an

employee.” Id. at 2379.

      The Court’s holding in Lane is a narrow one. Because it was “undisputed

that [the employee’s] ordinary job responsibilities did not include testifying in

court proceedings,” the Court “decide[d] only whether truthful sworn testimony

that is not a part of an employee’s ordinary job responsibilities is citizen speech on

a matter of public concern.” Id. at 2378 n.4. Lane reinforces Garcetti’s holding

that a public employee may speak as a citizen even if his speech involves the

subject matter of his employment and clarifies the critical inquiry for retaliation

claims. See Lane, 134 S. Ct. at 2379. The Court’s repeated use of the term

“ordinary” in reference to the phrase “job duties,” see, e.g., id. at 2375, 2377–78,

and its confirmation that speech that merely concerns information acquired in the

course of employment is not “employee speech” narrowed the field of employee

speech left unprotected by Garcetti—but this is not a substantial shift in the law. It

is, if anything, a slight modification and a useful clarification.


                                           24
             Case: 14-14149     Date Filed: 10/29/2015    Page: 25 of 50


                                         IV.

      Here, Appellants challenge the district court’s determination that they spoke

as employees on matters related to the mission of their public employer—and not

as citizens on matters of public concern. They offer three main reasons why their

Memorandum constitutes protected speech: (1) Appellants took action that was not

required by any job duty; (2) the Memorandum’s protests impacted matters of

public concern, including “the safety and well-being of students” and “client care”;

and (3) Appellants directed their concerns to persons “well outside [their] chain of

command.” Appellees counter that Appellants’ speech owed its existence to

Appellants’ ordinary job duties and that the Memorandum was nothing more than

an internal complaint submitted to Dr. Lee-Barber’s supervisors complaining about

Dr. Lee-Barber’s managerial style. We find that Appellants spoke as employees

about matters of only personal interest, and their speech is therefore beyond the

protection of the First Amendment.

                                          A.

      We first look to whether Appellants spoke as citizens or as employees. See

Garcetti, 547 U.S. at 418, 126 S. Ct. at 1958; Boyce, 510 F.3d at 1342. According

to Appellants, their speech owed its existence to their job responsibilities only to

the extent that they would not otherwise have been in a position to know of the

matters about which they complained. They argue that their ordinary job duties


                                          25
             Case: 14-14149     Date Filed: 10/29/2015    Page: 26 of 50


did not include raising ethical issues, protesting their supervisor’s professional

incompetence “in the area of mandated assessments,” or critiquing the Center’s

operations. Appellants contend that individual counseling was their “primary job,”

and, while certain Appellants had “limited administrative/supervisory duties,”

Appellants were not charged with “ultimate responsibility of the Center’s

programs” and were not “ultimately responsible for its operations.” In short,

Appellants argue that because they were not paid to offer a referendum on Dr. Lee-

Barber’s management or the Center’s operations, their Memorandum does not

amount to employee speech. Cf. Garcetti, 547 U.S. at 421–22, 126 S. Ct. at 1959–

60.

      As the Supreme Court observed in Garcetti, formal job descriptions “often

bear little resemblance to the duties an employee actually is expected to perform.”

Id. at 424–25, 126 S. Ct. at 1962. Instead, Garcetti and its progeny require a

“functional review” of an employee’s speech in relation to her duties or

responsibilities. See Abdur-Rahman, 567 F.3d at 1285. Here, Appellants claim

that their only employment duties related to individual counseling and some

administration and supervision. These duties, as described by Appellants, can be

read narrowly so as not to mandate the act of speaking, but such a reading would

disregard the actual activities engaged in by Appellants at the Center as well as the

purpose served by the Memorandum.


                                          26
             Case: 14-14149     Date Filed: 10/29/2015   Page: 27 of 50


      As a group, Appellants supervised employees, trainees, and other staff;

trained interns, candidates, and practicum students; assessed at-risk students; and

counseled individuals, couples, and groups. Dr. Arranz was the Crisis Response

Coordinator for the Center; he helped develop both the Mandated Safety

Assessment Program and the procedures used in assessing a student through the

Program. Dr. Reid was the Associate Director on Duty when Dr. Lee-Barber was

unavailable; she also supervised staff and trainees, assisted in the coordination of

clinical services, and was a consultant to the Office of the Dean of Students. Dr.

Alves was the Internship Training Director and served on the Center’s Executive

Committee. Dr. Gunter was the Coordinator of Practicum Training, and Dr.

Bosshardt coordinated the Center’s Mind-Body programs—both provided general

clinical services. More than a few of Appellants, then, served in supervisory roles

at and managed programs administered by the Center.

      The Memorandum details how Dr. Lee-Barber’s conduct affected

Appellants’ ability to fulfill these roles. Drs. Arranz and Reid performed mandated

assessments; Appellants stated that Dr. Lee-Barber’s lack of necessary knowledge

compromised their ability to perform these mandated assessments and to manage

risk and crisis. Dr. Reid assisted in the development of policies and procedures for

the Center; Appellants complained that Dr. Lee-Barber lacked understanding about

“some” of the Center’s policies and procedures. Drs. Reid, Alves, Gunter, and, to


                                          27
             Case: 14-14149      Date Filed: 10/29/2015    Page: 28 of 50


some extent, Arranz supervised, trained, and recruited candidates into the Center’s

training programs; Appellants complained that Dr. Lee-Barber’s mismanagement

impacted the Center’s ability to recruit and retain qualified candidates. Appellants

provided clinical services to the student body, faculty, and staff at the University;

Appellants complained that Dr. Lee-Barber was an incompetent manager of

personnel, “the primary clinical resource of the Center.” In short, each complaint

or concern relates back to Appellants’ ordinary duties.

      Activities undertaken in the course of performing one’s job are activities

undertaken “pursuant to employment responsibilities.” See Garcetti, 547 U.S. at

422–24, 126 S. Ct. at 1960–61. Appellants raised concerns about Dr. Lee-Barber

in the course of performing—or, more accurately, in the course of trying to

perform—their ordinary roles as coordinators, psychologists, committee members,

and supervisors. Each complaint in the Memorandum was made in furtherance of

their ability to fulfill their duties with the goal of correcting Dr. Lee-Barber’s

alleged mismanagement, which interfered with Appellants’ ability to perform. See

D’Angelo v. Sch. Bd., 497 F.3d 1203, 1210–12 (11th Cir. 2007) (finding high-

ranking employee’s broad administrative responsibilities rendered speech “to

fulfill his professional duties” unprotected); see also Winder v. Erste, 566 F.3d
209, 215 (D.C. Cir. 2009) (“[Employee’s speech] was an attempt to ensure proper

implementation of [his duties] and was therefore offered pursuant to his job


                                           28
             Case: 14-14149     Date Filed: 10/29/2015    Page: 29 of 50


duties.”). While the Memorandum does not bear the hallmarks of daily activity, it

was drafted and submitted by Appellants in the course of carrying out their daily

activities. See, e.g., Paske v. Fitzgerald, 785 F.3d 977, 984 (5th Cir. 2015) (“When

speech-related activities are required by one’s position or undertaken in the course

of performing one’s job, they are within the scope of the employee’s duties.”

(internal quotation marks omitted)), petition for cert. docketed, No. 15-162 (Aug.

5, 2015). Thus, it is evident that Appellants’ speech “owes its existence” to their

professional responsibilities, Garcetti, 547 U.S. at 421, 126 S. Ct. at 1960, and it

“cannot reasonably be divorced from those responsibilities,” Abdur-Rahman, 567
F.3d at 1283.

      Further, we do not agree that speech regarding conduct that interferes with

an employee’s job responsibilities is not itself ordinarily within the scope of the

employee’s duties. Implicit in Appellants’ duty to perform their roles as

psychologists, committee members, supervisors, and coordinators is the duty to

inform, as Appellants put it, “those that would appear to have the most need to

know and best opportunity to investigate and correct” the barriers to Appellants’

performance. For example, in Boyce, two employees at the Department of Family

and Children Services complained to their supervisors about the size of their

caseloads, which they viewed to be the result of mismanagement of internal

administrative affairs. 510 F.3d at 1344–45. The plaintiffs were case workers;


                                          29
               Case: 14-14149       Date Filed: 10/29/2015      Page: 30 of 50


they were responsible for investigating the cases of children allegedly at risk and

making recommendations to their supervisors. Id. at 1336, 1343. Still, we found

that the plaintiffs spoke “pursuant to [their] employment responsibilities” in

reporting conduct that affected the plaintiffs’ ability to manage their cases, close

cases, and meet deadlines. Id. at 1345–46 (internal quotation marks omitted). In

other words, in reporting conduct that interfered with their ordinary job duties, the

plaintiffs in Boyce spoke pursuant to those duties. And the same is true of

Appellants here.

       Because Appellants spoke as employees, not as citizens, their Memorandum

does not implicate the First Amendment. See id. at 1343.

                                              B.

       Our inquiry could—but does not—end here. 5 Under Garcetti’s second

threshold prong, we next ask whether Appellants’ speech “addressed an issue

relating to the mission of [the Center] or a matter of public concern.” See id. at

1342. Appellants acknowledge that some of their protests “were directed to

personal employment situations,” but they argue that the “main thrust” of their

Memorandum was the treatment of student mental health issues by the Center and
       5
         Having determined that Appellants spoke as employees, we need not ask whether the
subject matter of Appellants’ speech was a topic of public concern. See Boyce, 510 F.3d at 1343.
However, the “citizen” inquiry and the “public concern” inquiry are closely intertwined. See
Lane, 134 S. Ct. at 2379–80 (emphasizing special value of employee speech in determining
citizen-employee inquiry); see also Abdur-Rahman, 567 F.3d at 1283–86; Boyce, 510 F.3d at
1343–47. Thus, we think it would better serve the parties if we address both prongs of the
Garcetti analysis.

                                              30
               Case: 14-14149       Date Filed: 10/29/2015       Page: 31 of 50


the impact of that treatment on student health. The district court correctly

concluded, however, that the form, content, and context of the Memorandum, as

construed in the light most favorable to Appellants, indicate that Appellants were

speaking as employees on conduct that interfered with their job responsibilities,

rather than as citizens on matters of social, political, or other civic concern. 6 See

Connick, 461 U.S. at 146, 103 S. Ct. at 1690.

       After Connick, “courts have found speech that concerns internal

administration of the educational system and personal grievances will not receive

constitutional protection.” Maples v. Martin, 858 F.2d 1546, 1552 (11th Cir.

1988); see Ferrara v. Mills, 781 F.2d 1508, 1516 (11th Cir. 1986) (finding

teacher’s complaints about manner of course registration and course assignments

unprotected). “However, [an employee] whose speech directly affects the public’s

perception of the quality of education in a given academic system find[s her]

speech protected.” Maples, 858 F.2d at 1553. Further, while speech that

“touch[es] upon a matter of public concern” may be considered protected speech,

see Connick, 461 U.S. at 149, 103 S. Ct. at 1691, our determination must be based

       6
         Appellants request “credit” for statements within the Memorandum that the
Memorandum “[was] not an employee grievance” and “not merely [a compilation of] employee
grievances.” While we are required to view the facts in the light most favorable to Appellants as
the nonmoving parties, Ave. CLO Fund, Ltd., 723 F.3d at 1294, such statements are not “facts.”
Rather, such statements are conclusions designed to have legally operative effects. See, e.g.,
Avirgan v. Hull, 932 F.2d 1572, 1577 (11th Cir. 1991). While we appreciate Appellants’
characterization of their speech, it is the province of the court to determine whether the
Memorandum is an employee grievance. See, e.g., Moss, 782 F.3d at 618 (stating that both
prongs of Garcetti are questions of law).
                                               31
               Case: 14-14149       Date Filed: 10/29/2015       Page: 32 of 50


on the record as a whole, see id. at 147–48, 103 S. Ct. at 1690; see also Abdur-

Rahman, 567 F.3d at 1284 (cannot consider facts in isolation).

       In this case, we find that Appellants’ speech did not constitute speech on a

matter of public concern. Their Memorandum is focused on their view that Dr.

Lee-Barber is a poor leader and a deficient manager, and how Dr. Lee-Barber’s

conduct adversely affected them and other employees of the Center. See, e.g.,

Watkins v. Bowden, 105 F.3d 1344, 1353 (11th Cir. 1997) (per curiam) (finding

employee’s complaints about how colleagues behaved toward her and how that

behavior affected her work were not protected). The Memorandum sets forth a

litany of complaints, including that Dr. Lee-Barber interfered with Appellants’

“ability to optimally perform daily required tasks,” mismanaged personnel, failed

to maintain positive relationships with trainees, was hostile to feedback,

encouraged certain testimony in pending tenure revocation proceedings, and

treated “staff of color” differently from “white-identified staff.” 7

       Appellants contend that, even if many of their complaints are private in

nature, the Memorandum as a whole is grounded in the public interest. They

contend that the sufficiency of mental health services provided by public

institutions to students, faculty, and staff is a matter of extreme public importance.
       7
        If the speech at issue was Appellants’ truthful testimony at the subject tenure revocation
proceeding, Lane might require a conclusion different from the one that we reach today.
However, Appellants’ stated concern was Dr. Lee-Barber’s alleged “misuse of her authority and
power in encouraging a certain level of participation” in the revocation proceedings. Neither
Appellants’ testimony nor the proceedings themselves are discussed in the Memorandum.
                                               32
             Case: 14-14149     Date Filed: 10/29/2015    Page: 33 of 50


These public concerns, they argue, are reflected in their complaints about Dr. Lee-

Barber’s deficient management of Center operations and failure to maintain

positive trainee relationships, both of which Appellants contend affect the quality

of services provided by the Center and jeopardize the Center’s reputation. We

recognize that the question of what constitutes proper care in the treatment of

mental health issues is a matter worthy of a public forum. But, we find that, while

the Memorandum may touch up against matters of public concern, it is not directed

to such concerns. See, e.g., Boyce, 510 F.3d at 1344–45.

      In its introductory remarks, the Memorandum makes vague and sweeping

references to “an adverse impact on client care,” “the safety and well-being of

students,” and the Center’s “ability to provide a safe environment to . . . students,”

without reference to specific instances in which the Center failed to effectively

manage risk or to provide quality care. On the other hand, the Memorandum goes

into great detail and offers specific examples when addressing Appellants’

personal grievances and frustrations with Dr. Lee-Barber’s management of the

Center. It refers to Dr. Lee-Barber’s deficient ideological approach to clinical

work, refusal to address staff concerns, poor communication style, “singular way

of examining issues,” and displays of “significant emotional distress.” See, e.g.,

Mpoy v. Rhee, 758 F.3d 285, 291 (D.C. Cir. 2014) (“[Unprotected speech] list[ed]

a litany of complaints indicating that the school, and particularly its principal, had


                                          33
             Case: 14-14149     Date Filed: 10/29/2015   Page: 34 of 50


been interfering with [the employee’s] ‘primary duty.’”). Appellants sought a

“stable work environment” to enable them to “carry out all aspects of their work”

and “to optimally perform daily required tasks.” Upon a careful reading, the public

simply does not factor into Appellants’ concerns.

      We have said before that “the relevant inquiry is not whether the public

would be interested in the topic of the speech at issue,” it is “whether the purpose

of [the employee’s] speech was to raise issues of public concern.” Maggio v.

Sipple, 211 F.3d 1346, 1353 (11th Cir. 2000) (emphases added) (internal quotation

marks omitted); see also Linhart v. Glatfelter, 771 F.2d 1004, 1010 (7th Cir. 1985)

(Connick “requires us to look at the point of the speech in question: was it the

employee’s point to bring wrongdoing to light? Or to raise other issues of public

concern, because they are of public concern? Or was the point to further some

purely private interest?”). Appellants’ speech, while ostensibly intertwined with

the services provided by the Center, was not intended to address a matter of public

concern from the perspective of a citizen. See Boyce, 510 F.3d at 1344–45. It was

only incident to voicing their personal concerns that Appellants’ remarks touched

upon matters that might potentially affect the student body. See Pearson v.

Macon-Bibb Cty. Hosp. Auth., 952 F.2d 1274, 1278 (11th Cir. 1992); see also

Gomez v. Tex. Dep’t of Mental Health & Mental Retardation, 794 F.2d 1018, 1022

(5th Cir. 1986) (“Whatever the significance of [the] speech . . . , he was not


                                          34
             Case: 14-14149    Date Filed: 10/29/2015    Page: 35 of 50


seeking to alert the public to any actual or potential wrongdoing or breach of the

public trust . . . .”). The “main thrust” of the Memorandum’s content “took the

form of a private employee grievance.” Morgan, 6 F.3d at 755.

      Given its form and context, Appellants’ Memorandum did not relate to a

matter of public concern. As to form, Appellants used the Memorandum as an

internal channel through which they could, in their capacities as employees at the

Center, relay to Dr. Lee-Barber’s supervisors and other University officials what

they believed to be Dr. Lee-Barber’s deficient management and poor leadership.

      Also, although not dispositive to our inquiry, Appellants made no attempt to

make their concerns public. See id. at 754; Kurtz, 855 F.2d at 727. The issues

outlined in the Memorandum were raised, discussed, investigated, and resolved

privately, see Connick, 461 U.S. at 148 n.8, 103 S. Ct. at 1691 n.8, and without any

intervention from or communication with outside persons or agencies, cf.

Pickering, 391 U.S. at 564, 88 S. Ct. at 1732–33 (employee sent letter to local

newspaper); Akins, 420 F.3d at 1304 (employee requested special meeting with

public official); Maples, 858 F.2d at 1549 (employee’s criticisms published in

public report). Accordingly, the means by which Appellants communicated their

concerns further supports that this was a private employee grievance.

                                         V.




                                         35
             Case: 14-14149    Date Filed: 10/29/2015   Page: 36 of 50


      We find that the district court correctly concluded that the speech for which

the Appellants seek First Amendment protection was made by them as employees

and not as citizens, and on matters related to their employment and not public

concern. Therefore, the district court’s grant of summary judgment to Appellees is

AFFIRMED.




                                        36
             Case: 14-14149     Date Filed: 10/29/2015   Page: 37 of 50


MARTIN, Circuit Judge, dissenting:

      The Majority concludes that several psychologists who work in Georgia

State University’s Counseling and Testing Center (“Center”) were speaking as

employees, rather than citizens, when they criticized the practices of that Center’s

Director. The Majority also holds that these criticisms are not a matter of public

concern. I believe the First Amendment affords more protection to public

employees than the Majority opinion allows, and I would reverse the District

Court’s grant of summary judgment to the University. It is for that reason I

respectfully dissent.

      The Supreme Court regularly reminds us that “public employees do not

surrender all their First Amendment rights by reason of their employment. Rather,

the First Amendment protects a public employee’s right, in certain circumstances,

to speak as a citizen addressing matters of public concern.” Garcetti v. Ceballos,

547 U.S. 410, 417, 126 S. Ct. 1951, 1957 (2006). For example in Lane v. Franks,

___ U.S. ___, 134 S. Ct. 2369 (2014), the Supreme Court reaffirmed that “speech

by public employees on subject matter related to their employment holds special

value precisely because those employees gain knowledge of matters of public

concern through their employment.” Id. at 2379. Given this “special value,” Lane

indicates that we should exercise care in applying Garcetti’s exception to First

Amendment protection.


                                         37
               Case: 14-14149        Date Filed: 10/29/2015       Page: 38 of 50


       In exercising this care, we ask two questions: first, whether the psychologists

spoke as citizens; and second, whether their speech implicated a matter of public

concern. Moss v. City of Pembroke Pines, 782 F.3d 613, 617 (11th Cir. 2015).

And as we always do in reviewing the grant of summary judgment, we “construe

the facts and draw all inferences in the light most favorable to the nonmoving

party.” Feliciano v. City of Miami Beach, 707 F.3d 1244, 1252 (11th Cir. 2013)

(quotation omitted). The District Court and the Majority answer “no” to both

questions. My answer is “yes” to both, so I write to explain how I part ways with

my colleagues.

                                                I.

       As I said, in order to receive First Amendment protection, the psychologists

must first have spoken as citizens rather than employees. The Supreme Court

recently gave us guidance about how to answer this question. In Lane v. Franks,

our Circuit held that Mr. Lane’s sworn testimony was employee speech because he

“learned of the subject matter of his testimony in the course of his employment.”
134 S. Ct. at 2379. We were wrong.1 In reversing the judgment of this Court, the

Supreme Court told us that “the mere fact that a citizen’s speech concerns

information acquired by virtue of his public employment does not transform that

speech into employee—rather than citizen—speech.” Id. Rather, “[t]he critical

1
 Since I was on the panel of this court that decided Lane, I suppose another way to say it is I was
wrong.
                                                38
               Case: 14-14149       Date Filed: 10/29/2015      Page: 39 of 50


question under Garcetti is whether the speech at issue is itself ordinarily within the

scope of an employee’s duties, not whether it merely concerns those duties.” Id.

(emphasis added).2

       The Majority is, of course, correct when it says that after Lane, Garcetti’s

exception to First Amendment protection must be construed narrowly to

encompass only “speech that an employee made in accordance with or in

furtherance of the ordinary responsibilities of her employment, not merely speech

that concerns the ordinary responsibilities of her employment.” But I do not see

that the Majority applies its own enunciation of the rule. Instead, the Majority

broadly reasons that an employee is unprotected when she speaks about conduct

that in some way interferes with her ordinary job responsibilities. But this does not

give sufficient weight to Lane’s clarification of our First Amendment precedent.

       It is clear to me that the psychologists’ speech was not “ordinarily within the

scope of [their] duties.” Id. As set forth in the Magistrate Judge’s Report and

Recommendation, their duties included “providing counseling services to the GSU

population, conducting mandatory risk assessments of students of concern, and

supervising and training the individuals within the [Center’s] training and

practicum programs.” According to their sworn declarations, the psychologists
2
  The District Court did not mention Lane in its order denying First Amendment protection to the
psychologists, and therefore seems not to have benefited from the guidance the Supreme Court
gave. Perhaps the parties’ briefs did not refer to Lane because it had not been decided by the
time the briefs were filed. However, Lane issued over two months before the District Court
ruled and now gives us guidance for deciding this case.
                                              39
               Case: 14-14149       Date Filed: 10/29/2015      Page: 40 of 50


were not responsible for critiquing or assessing the Center Director’s performance

and its impact on student mental health or the functioning of the Center. For

instance, while Corey M. Arranz was the Center’s Crisis Response Coordinator

overseeing crisis services, he “was not charged with ultimate oversight of the

[Center’s] programs, . . . operations of the [Center] . . . [or] supervision, evaluation,

critique, appraisal or reporting as to the performance of the director.” Likewise,

Melissa A. Alves noted that while she was responsible for therapy and

consultations, as well as educational instruction and service on committees, she

was not “ultimately responsible for operations at the [Center],” nor was she

“responsible for supervision, evaluation, critique, appraisal or reporting as to the

performance of the director.” So too with the remaining Appellants—Sandrine M.

Bosshardt, Kensa Gunter, and Alaycia Reid. 3

       No one really disputes that the psychologists had only limited supervisory

duties. Nevertheless, the Majority suggests that even this limited supervisory role

brings the psychologists’ criticism of the Director’s performance within their

ordinary job responsibilities. But as nonmoving parties, the psychologists are

entitled to have “[a]ll reasonable inferences arising from the undisputed facts”

drawn in their favor. Ave. CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d 1287,

1294 (11th Cir. 2013) (quotation omitted). The Majority’s emphasis on its own

3
 At oral argument, counsel for the University agreed that these declarations were the primary
evidence in the record concerning the psychologists’ job duties.
                                               40
              Case: 14-14149      Date Filed: 10/29/2015     Page: 41 of 50


view of the Appellants’ supervisory roles is not therefore proper at the summary

judgment stage.

       I certainly recognize that parts of the Memorandum touched on the

psychologists’ job duties. The Memorandum asserts, for example, that “Dr. Lee-

Barber’s lack of knowledge in the areas of complex psychopathology and

ineffectiveness in dealing with campus collaborators, and her inability to advocate

for the appropriate use of psychologists’ skills in conducting [mandatory student

risk] assessments significantly compromises the [Center’s] ability to effectively

manage risk and crisis.” The Memorandum also notes the Director’s detrimental

effect on the “[Center’s] ability to attract, recruit, and retain trainees . . . [which]

directly impacts the quantity and quality of service provision at the [Center].” The

psychologists do not contest that counseling, risk assessment, and trainee

recruitment were part of their ordinary responsibilities.

       However, Lane tells us that the First Amendment protects the speech an

employee makes outside of her ordinary obligations, even if it touches on those

obligations. Public employees “are uniquely qualified to comment” on issues of

public concern because of the knowledge they gain through their ordinary work

responsibilities. Lane, 134 S. Ct. at 2380 (quotation omitted). Here, the

psychologists spoke of their own duties only in the context of raising broader

concerns about the effects of the Director’s mismanagement. Specifically, the


                                            41
             Case: 14-14149      Date Filed: 10/29/2015    Page: 42 of 50


psychologists said that the Director’s practices impeded their ability to identify

students who might be a risk to themselves or others and to provide effective

counseling services. I do not view these health and safety concerns as merely

personal gripes or employment-related grievances. See Cook v. Gwinnett Cty.

Sch. Dist., 414 F.3d 1313, 1319 (11th Cir. 2005) (holding that a bus driver’s

concerns about “the safety of children due to bus overcrowding and the lack of

time allotted for pre-trip bus inspections” were not merely “internal bus driver

employment issues”); see also Peterson v. Atlanta Hous. Auth., 998 F.2d 904, 917

n.25 (11th Cir. 1993) (“Some issues may be obviously of public concern from their

subject matter, for instance, an alleged health or safety risk.”). In contrast, the

Majority concludes that the Appellants’ ordinary duties included the obligation to

make these criticisms.

      In support of its conclusion, the Majority cites cases I see as easily

distinguishable from this one. D’Angelo v. School Board of Polk County, Florida,

497 F.3d 1203 (11th Cir. 2007), for example, is a quintessential “enumerated duty”

case. In D’Angelo, the school principal who was denied First Amendment

protection admitted that he pursued charter conversion to improve the quality of

education at his school. This was one of his listed job responsibilities and indeed

what he described as his “number one duty.” Id. at 1210 (quotation omitted). In




                                           42
              Case: 14-14149     Date Filed: 10/29/2015     Page: 43 of 50


contrast, our psychologists’ jobs include no duty, either express or implied, to

critique higher management on the broader issues they raised.

      The Majority also cites Boyce v. Andrew, 510 F.3d 1333 (11th Cir. 2007)

(per curiam), in which this Court held that internal complaints by social services

case managers about the size of their caseloads were unprotected employee speech.

Id. at 1343. In so holding, we noted that the case managers’ complaints focused on

“their respective views that their caseloads were too high, which caused each not to

meet expected deadlines, and their consequent need for assistance.” Id. at 1343–

44. Thus, “[t]he purpose of their grievances clearly was not to raise public

awareness about children within the care of [their office].” Id. at 1346. Here, in

contrast, the psychologists complained not about a routine aspect of their daily

work, but about broader mismanagement and dysfunction at the Center. In doing

so, they spoke directly to the quality of services the Center offered to the

University and its students.

      The Majority also says that the psychologists spoke as employees because

they reported conduct that related to their ability to fulfill their respective

responsibilities. This argument treads too closely to that affirmatively rejected by

Lane. The Supreme Court repeats the modifier “ordinary” nine times in the Lane

opinion, emphasizing that an employee loses First Amendment protection only as

to speech he undertakes in “perform[ing] the tasks he was paid to perform.” 134


                                           43
                Case: 14-14149        Date Filed: 10/29/2015        Page: 44 of 50
S. Ct. at 2379 (quoting Garcetti, 547 U.S. at 422, 126 S. Ct. at 1960).4 Lane’s

holding strengthens Garcetti’s “significant point” that First Amendment protection

should only be withheld from speech “commissioned or created” by the employer.

Garcetti, 547 U.S. at 421–422, 126 S. Ct. at 1960. To say, as the Majority does,

that the psychologists spoke as employees because “each complaint or concern

relates back to Appellants’ ordinary duties,” seems to me to deny protection based

on “the mere fact that [the psychologists’] speech concerns information acquired

by virtue of [their] public employment.” Lane, 134 S. Ct. at 2379. 5 Binding

Supreme Court precedent forbids this.

       Although the Majority acknowledges Lane’s import to some degree, it does

not apply its rule. I read the Memorandum to address matters beyond the scope of




4
  At least two of our sister Circuits have interpreted this emphasis on “ordinary” job duties as
potentially limiting the exception to First Amendment protection for employee speech even
beyond what Garcetti envisions. See Dougherty v. Sch. Dist. of Phil., 772 F.3d 979, 990 (3d Cir.
2014) (“If anything, Lane may broaden Garcetti’s holding by including ‘ordinary’ as a modifier
to the scope of an employee’s job duties.”); Mpoy v. Rhee, 758 F.3d 285, 295 (D.C. Cir. 2014)
(noting that the repeated use of “ordinary” may limit “the realm of employee speech left
unprotected by Garcetti”).
5
  The only case the Majority cites that directly holds that an employee is unprotected when he
reports conduct that “interferes with his job responsibilities” is Winder v. Erste, 566 F.3d 209,
215 (D.C. Cir. 2009). However, the D.C. Circuit has since called Winder into doubt, noting that
“it is possible that Winder’s broad language, interpreting Garcetti as leaving an employee
unprotected when he reports conduct that ‘interferes with his job responsibilities,’ . . . could be in
tension with Lane’s holding.” Mpoy, 758 F.3d at 294. In the wake of Lane and the D.C.
Circuit’s own questioning of Winder’s continued viability, I give this out-of-circuit precedent
little weight.

                                                 44
             Case: 14-14149      Date Filed: 10/29/2015    Page: 45 of 50


the ordinary job duties of its writers, so I would hold that the psychologists spoke

as citizens rather than employees.

                                          II.

      The Majority also holds that the Memorandum does not implicate a matter

of public concern. Speech involves matters of public concern when it can be

“fairly considered as relating to any matter of political, social, or other concern to

the community.” Connick v. Myers, 461 U.S. 138, 146, 103 S. Ct. 1684, 1690

(1983). To decide whether speech is a matter of public concern, we look at “the

content, form, and context of a given statement, as revealed by the whole record.”

Id. at 147–48, 103 S. Ct. at 1690.

      In Peterson, we found guidance in “a critical word in the Supreme Court’s

articulation of the standard, that is the word ‘fairly.’” 998 F.2d at 916 (quoting

Connick, 461 U.S. at 146, 103 S. Ct. at 1690). We explained that:

      the Supreme Court did not say that an employee’s speech must be
      “definitively” or “clearly” or “indisputably” characterized as a matter
      of public concern. . . . If it is capable of being fairly so characterized,
      then dismissal on summary judgment without examination of the
      evidence supporting the claim is inappropriate.

Id. The Majority acknowledges that “the question of what constitutes proper care

in the treatment of mental health issues is a matter worthy of a public forum.”

Nevertheless, the Majority holds that the “main thrust” of the psychologists’

speech was voicing private grievances against the Director. But given that they


                                          45
              Case: 14-14149     Date Filed: 10/29/2015     Page: 46 of 50


also advanced health and safety issues that can be “fairly” considered matters of

public concern, summary judgment was not properly entered against them.

      No doubt some of the problems set out in the Memorandum relate to the

impact the Director’s conduct had on how the psychologists carried out their job

duties. However, we have held that if employee speech “contained some matters

of public interest in addition to . . . personal attacks, the personal nature of the

speech would not, standing alone, be sufficient to render the speech private.”

Mitchell v. Hillsborough Cty., 468 F.3d 1276, 1285 n.22 (11th Cir. 2006)

(emphasis added). On this record, I believe there is a “sufficient quantum of

content touching a matter of public concern” to support the Appellants’ First

Amendment claim. Id.

      The University recognized at oral argument that the Memorandum contained

“some matters of concern.” For example, early in the Memorandum, the

psychologists emphasize that the Director’s conduct has caused “an adverse impact

on client care and has jeopardized the reputation of the Center both in the GSU

community and with community collaborators.” The Memorandum also mentions

that these failings “jeopardize the programs, contribute to and cause waste of

resources and capital, risk the safety and well-being of students served by the

programs and threaten the integrity of the administrative and extra-judicial

processes inherent in our governance.”


                                           46
             Case: 14-14149     Date Filed: 10/29/2015    Page: 47 of 50


      The enumerated grievances also connect the Director’s conduct to the

quality of services the Center provides. In the section on trainee relationships, the

psychologists express concern that “any rifts in our relationships or reputation [as a

training center] directly impacts the quantity and quality of service provision at the

[Center].” In the section on management of Center resources, they raise the

concern that the Director’s lack of knowledge “directly impacts the development of

policies and procedures necessary to create an effective system by which to meet

the service demands of the students and the University community.” Even though

the psychologists do reference their own grievances, they return throughout the

Memorandum to the Director’s impact on the quality of mental health services

delivered by the Center. Clearly, in my view, the Memorandum contains both

matters of public and private concern.

      In Connick, the Supreme Court confronted comparable facts. Connick

presented the question of whether an Assistant District Attorney’s questionnaire to

other attorneys in the office involved matters of public concern. Id. at 140–42, 103

S. Ct. at 1686–87. Although the Supreme Court found that most of the employee’s

questions were “mere extensions of [her] dispute over her transfer to another

section of the criminal court,” it ruled that one question, asking whether Assistant

District Attorneys felt pressure to work on political campaigns, touched upon a

matter of public concern. Id. at 148, 103 S. Ct. at 1690. Despite the primarily


                                          47
              Case: 14-14149     Date Filed: 10/29/2015    Page: 48 of 50


personal nature of the questionnaire, the Supreme Court proceeded to the next part

of the Pickering analysis based on that one question. Id. at 149, 103 S. Ct. at 1691.

      This Court’s decision in Maples v. Martin, 858 F.2d 1546 (11th Cir. 1988),

is also instructive. There, we considered whether a report that included results of a

survey of professors in the Mechanical Engineering Department at Auburn

University involved matters of public concern. Id. at 1549. A “main concern” of

the report was decidedly private in nature: “the lack of faculty involvement in

administrative decisionmaking and the ‘morale problem’ in the Department.” Id.

Indeed, “[t]he tone of the [report] was extremely critical of the Department Head.”

Id. Still, this Court held that “while critical of the way the . . . Department ha[d]

been managed by the Department Head,” the report also touched on issues of

public concern like the curriculum, facilities, and performance of graduates. Id. at

1553. In other words, it was enough that “[a]t least part of the motivation for . . .

publishing the [report] was to alert both the administration and other interested

parties of the problems the Department was facing in providing . . . students with

an adequate engineering education.” Id. Our Court concluded that “the appellants

were sincere in their efforts to alert the public to the conditions of [the]

Department, even if that concern was co-mingled with criticism of the Department

Head’s management style.” Id. I would extend the reasoning from Maples to this

case and credit the psychologists with sincerely attempting to inform the public


                                           48
             Case: 14-14149      Date Filed: 10/29/2015    Page: 49 of 50


about the declining quality of health services at the Center. I would so hold, even

though their Memorandum included some complaints of a more private nature.

      My conclusion is not altered by the fact that the Appellants’ Memorandum

was distributed internally. As the Supreme Court tells us, the fact that an

employee “expressed his views inside his office, rather than publicly, is not

dispositive.” Garcetti, 547 U.S. at 420, 126 S. Ct. at 1959; see also Givhan v. W.

Line Consol. Sch. Dist., 439 U.S. 410, 415–16, 99 S. Ct. 693, 696–97 (1979) (“The

First Amendment forbids abridgment of the ‘freedom of speech.’ Neither the

Amendment itself nor our decisions indicate that this freedom is lost to the public

employee who arranges to communicate privately with his employer rather than to

spread his views before the public.”). Beyond that, the psychologists addressed the

Memorandum to those at the highest levels of the University’s administration—

including the Provost, the Dean of Students, and the Vice President for Student

Affairs. Their concerns were not directed to the human resources department.

This manner of publication also weighs in favor of treating their speech as relating

to matters of public concern. After all, “[t]here is considerable value . . . in

encouraging, rather than inhibiting speech by public employees.” Lane, 134 S. Ct.

at 2377. First Amendment principles do not require us to penalize an employee for

choosing to first alert those within the University’s administration to alleged

mismanagement before seeking to publicly embarrass the University.


                                           49
             Case: 14-14149    Date Filed: 10/29/2015   Page: 50 of 50


                                        III.

      I believe these psychologists were speaking as citizens on a matter of public

concern. Were my view to prevail, we would reverse and remand for the District

Court to consider whether the University “had an adequate justification for treating

the [psychologists] differently from any other member[s] of the public based on the

[its] needs as an employer.” Id. at 2380 (quotation omitted). If the District Court

held that the psychologists’ First Amendment interests outweighed the University’s

needs, the psychologists would then be entitled to have a jury consider their case

that their speech was a “substantial motivating factor” in their termination. Moss,
782 F.3d at 618. Likewise, the University would have an opportunity to prove that

it would have terminated the psychologists even absent their speech. Id. Maybe

the psychologists would succeed before a jury—maybe not. But, at this stage in

the analysis, I understand Supreme Court precedent to characterize their

Memorandum as citizen speech on a matter of public concern. Therefore I

respectfully dissent.




                                         50